PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD. et al.
Application No. 16/844,859
Filed: 9 Apr 2020
For: ROBOT

:
:
:	DECISION ON PETITION
:
:


This is a decision on the “REQUEST RECONSIDERATION 6/16/2022 PETITION DECISION”, filed July 22, 2022, which is being treated as a renewed petition to withdraw holding of abandonment under 37 CFR 1.181.

On November 2, 2021, the Office mailed a Notice of Allowance and Fee(s) Due and a Notice of Allowability, requiring payment of the issue fee on or before February 2, 2022, to avoid abandonment. A Notice Requiring Inventor's Oath or Declaration accompanied the Notice of Allowability of November 2, 2021, informing applicants the Office had not received a properly executed inventor’s oath or declaration for inventors Haotian Cui and Cheng Luo, and requiring the submission of an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor (for any inventor for which a compliant oath, declaration, or substitute statement has not yet been submitted) no later than the date on which the issue fee was paid and that failure to comply timely would result in abandonment of the application.  

On January 28, 2022, applicants provided a signed declaration for inventor Cheng Luo and a substitute statement for non-signing inventor Haotian Cui executed by Cheng Luo on behalf of co-applicant, INNFOS Drive (Beijing) Technologies Co., Ltd. On January 31, 2022, applicants submitted the issue fee payment and a completed Part B – Fee(s) Transmittal. 

On February 3, 2022, the Office issued a Notice of Abandonment, stating the application is abandoned in view of the failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor's Oath or Declaration of November 2, 2021. The Notice of Abandonment stated that the Office received an oath or declaration (or substitute statement) for one or more inventors; however, it had not received an oath or declaration (or substitute statement) for at least one other inventor. The Notice of Abandonment further explained the Office still needed a substitute statement from co-applicant, CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD., for the non-signing inventor. 

On February 11, 2022, applicants filed a “Request to withdraw the holding of abandonment 37 C.F.R. 1.181,” which was dismissed by the decision issued on June 16, 2022. On July 22, 2022, applicants filed the present petition requesting reconsideration and withdrawal of holding of abandonment. In support of the petition, applicants assert, in pertinent part:

          Non-signing inventor Haotian CUI — substitute declaration signed by 2" original applicant INNFOS Drive (Beijing) Technologies Co., Ltd. was submitted on January 28, 2022 prior to paying issue fee of January 31, 2022 (see Appendix, Attachment #1). Applicant respectfully submits that the remark in the Notice of Abandonment dated February 3, 2022 requiring the substitute statement from the 1st original applicant CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD. is not proper due to INNFOS Drive (Beijing) Technologies Co., Ltd. being the person to whom the inventor Haotian CUI is under an obligation to assign the rights in view of the employment contractual relationship between Haotian CUI and INNFOS Drive (Beijing) Technologies Co., Ltd. The employment agreement between Haotian CUI and INNFOS Drive (Beijing) Technologies Co., Ltd. (see Appendix, Attachment #2) is also provided along with this request as support. The original agreement is presented bilingual in Chinese and English, except the inventor’s name and the company name appeared on the first and last pages of the agreement are in Chinese only and have been translated by a translator. Translation verified by the translator is also submitted herewith (see Appendix, Attachment #3).

          Signing inventor Cheng LUO - declaration signed by the inventor Cheng LUO was submitted on March 26, 2021. Enclosed is the transmission of the correspondence along with a copy of the acknowledgment receipt generated by the Office EFS system confirming the submission (see Appendix, Attachment #5). The declaration was also resubmitted on January 28, 2022 along with the substitute statement for the non-signing inventor Haotian CUI prior to paying issue fee of January 31, 2022. The transmission of the correspondence along with a copy of the acknowledgment receipt generated by the Office EFS system confirming the submission is also enclosed (see Appendix, Attachment #4).

Petition, 07/22/2022, p. 3 (emphasis in original). 

The Office has carefully considered applicants’ arguments and the documentary evidence in support of the petition. The Office finds that withdrawal of holding of abandonment is not merited under the facts of this application. 


Section 604 of the Manual of Patent Examining Procedure (revision June 2020) explains, in pertinent part:

35 U.S.C. 115(d) provides that "the applicant for patent" may provide a substitute statement under one of the permitted circumstances. 37 CFR 1.64(a)  states "an applicant" but the use of "an" is to identify alternative applicant types under 37 CFR 1.43, 1.45  or 1.46, and should not be interpreted to provide that only one or some of the parties named as the applicant may execute the substitute statement. The following examples are provided to assist applicant in execution of the substitute statement:

….

3. An applicant under 37 CFR 1.46 can sign under all four permitted circumstances. Where there are multiple assignees or obligated assignees who together are the applicant under 37 CFR 1.46, all of the parties must execute the substitute statement on behalf of the non-signing inventor. As stated previously, 35 U.S.C. 115(d) specifies that "the applicant for patent" may execute the substitute statement. For example, where there are two inventors, and the first inventor assigned her rights to Company X and the second inventor was under an obligation to assign his rights to Company Y, Company X and Company Y could be named as the applicant for patent in the applicant information (37 CFR 1.77(b)(7) ) section of the application data sheet (PTO/AIA /14 or equivalent) and should preferably be named on filing of the application. If the second inventor refused to execute an oath or declaration, then a substitute statement must be filed for the second inventor. The substitute statement must be executed by an appropriate official of Company X and an appropriate official of Company Y since together X and Y are "the applicant for patent." Under this example, neither Company X nor Company Y could be named as the sole applicant in the application. All parties having any portion of the ownership in the patent must act together as a composite entity in patent matters before the Office. See MPEP § 301.

The Instructions for Form AIA /02 provides further guidance as follows: 

Where more than one party is named as the applicant under 37 CFR 1.46, but a non-signing inventor has only assigned or is under an obligation to assign his or her rights to one of the parties and not the other(s), all 37 CFR 1.46 applicant parties must execute a substitute statement for the non-signing inventor. 35 U.S.C. 115(d)(1) specifies that “the applicant for patent” must execute the substitute statement. The 37 CFR 1.46 applicant who is not the assignee or obligated assignee of the non-signing inventor’s interest may modify the relationship information on the substitute statement (Form AIA /14 or equivalent) to make clear that a co-applicant is the party to whom the inventor assigned or is under an obligation to assign. Examples:

“(Co-Applicant with Assignee of inventor’s interest Company X.)”
“To the best of my knowledge and belief, Company X is the obligated assignee and [we] are an applicant in this application with them.
On information and belief, the co-applicant for patent, Company X, is the assignee of inventor [x]’s interest. 

37 CFR 1.42 defines who is the “applicant” for a patent. The word “applicant” when used in title 37 refers to the inventor or all joint inventors, or to the person applying for a patent as provided in 37 CFR 1.43, 1.45, or 1.46.  Here, the “applicant” applying for the patent as provided in 37 CFR 1.46 is not an individual entity, but rather two parties (co-applicants), CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD. and INNFOS Drive (Beijing) Technologies Co., Ltd., both having a portion of the ownership in the patent. 37 CFR 1.64 and 35 U.S.C. 115(d) require a substitute statement from the “applicant”, which is defined as all applicants if there is more than one applicant. Regardless of whether non-signing inventor Haotian Cu is under an obligation to assign his or her rights to INNFOS Drive (Beijing) Technologies Co., Ltd, and not CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD, both 37 CFR 1.46 applicant parties, CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD and INNFOS Drive (Beijing) Technologies Co., Ltd, must execute a substitute statement for the non-signing inventor. 

The record shows the USPTO did not receive a substitute statement executed by all 37 CFR 1.46 applicant parties (i.e., CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD and INNFOS Drive ( Beijing) Technologies Co., Ltd.) for the non-signing inventor, Haotian CUI, on or before payment of the issue fee on January 31, 2022. Rather, the record reveals the Office received a signed declaration for inventor Cheng Luo and a substitute statement for non-signing inventor Haotian Cui executed by only one of the two 37 CFR 1.46 applicants, INNFOS Drive (Beijing) Technologies Co., Ltd. prior to payment of the issue fee. In the absence of a substitute statement executed by co-applicant CLOUDMINDS ( ) TECHNOLOGIES CO., LTD. for non-signing inventor Haotian Cui on or before payment of the issue fee. as required by the Notice Requiring Inventor's Oath or Declaration mailed November 2, 2021, the Office properly held the application abandoned as of February 1, 2022, the day after payment of the issue fee. The application is indeed abandoned due to no error on the part of the USPTO, and therefore, withdrawal of holding of abandonment is not warranted.  

In view of the above, the petition is DISMISSED.  The application remains abandoned.

Any request for reconsideration must be filed within TWO (2) MONTHS from the date of this decision. Any request for reconsideration not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f).  Extensions of time under 37 CFR 1.136(a) are not permitted. This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	USPTO Patent Electronic Filing System (DOC CODE PET.OP)1

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using the USPTO Patent Electronic Filing System call the Patent Electronic Business Center at (866) 217-9197).